Citation Nr: 1142371	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973 and from March 2003 to November 2005, including service in Iraq from May 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

Degenerative joint disease of the left hip was incurred in service.


CONCLUSION OF LAW

Degenerative joint disease of the left hip was incurred during active service.  38 U.S.C.A. §§ 1111, 1131, 1154(b), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for degenerative joint disease of the left hip.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service treatment records show the Veteran complained of pain in his bilateral leg, groin, and pelvic areas in July 2004.  A July 2004 record reflects a diagnosis of bilateral groin pain probably of hip origin vs. synovitis degenerative joint disease.  A Report of Medical Assessment completed in August 2005 prior to discharge shows that the Veteran complained of hip pain and was diagnosed with hip pain, osteoarthritis.  The Veteran underwent review by a Medical Evaluation Board (MEB) in August 2005 prior to discharge.  In pertinent part, the MEB's report indicates that the Veteran had a history of inguinal and groin pain in 2004 that caused severe pain.  The report further noted that x-rays showed no specific pathology other than osteoarthritis.  The MEB's diagnosis was osteoarthritis, hips, bilateral.

The Veteran was afforded a VA examination in July 2006.  On physical examination, the Veteran was noted to have a moderate amount of pain in his hips with range of motion testing.  X-rays revealed mild degenerative joint disease of the bilateral hips, the examiner provided a diagnosis of degenerative joint disease bilateral hips.  In August 2010, the Veteran was afforded another VA examination.  X-rays showed bilateral hip degenerative joint disease, without acute abnormality.  However, the VA examiner opined that there was no current left hip disorder.

Based on the evidence, the Board finds the currently diagnosed left hip degenerative joint disease is related to military service.  There is no medical opinion of record that links this disease to service.  Nonetheless, the Veteran is competent to report current symptoms of pain affecting his left hip, that such symptoms began in service and that they have continued since discharge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, VA regulations state that if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b).  VA recognizes that degenerative joint disease (also known as osteoarthritis) is a chronic disease.  The evidence shows that the initial manifestation of the left hip osteoarthritis was in service, as the Veteran complained of bilateral leg, groin, and pelvic pain while he was on active duty and these complaints were determined to be originating from his hips.  He was diagnosed with osteoarthritis of the bilateral hips prior to discharge and he continues to be diagnosed and treated for osteoarthritis of the bilateral hips, which was shown on X-ray examination.  Service connection is already in effect for right hip degenerative joint disease.  Accordingly, service connection is warranted for left hip degenerative joint disease.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for left hip degenerative joint disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


